         Case 3:19-cv-00208-GMG Document 10-11 Filed 06/04/20 GOVERNMENT
                                                               Page 1 of 2 EXHIBIT
                                                                           PageID #: 381
                                                                         Acknowledgement                          of Federal Fire
                                                                                    Page        references       are in   ATF   P   5300 4             Sept       2005
      Licensee      Name
                                                                                                                           Ul   Number
                       David    Milton           Fra7ier 11         dha   Fraziers      Pawn Shop
                                                                                                                                                                         768075-2014-02             tZ

                TOPIC
                                                                                                                                      18   USC              27   CFR           Other Reference                            Page Numbe
                REQUIRED                   RECORDS                       REPORTS
                          Acquisition                 and    Disposition          Record
                         Computerized Acquisition and Disposition Record                                                                                                                 478125 e                                                     66
                                                                                                                                                                               ATF    Ruling     2013-5
                            nsaction Record ATF F 4473
                          Identification                                                                                                                                                       478 124
                                                       Document                                                                                                                                                                             63-65

                                           of Multiple                                                                                                                                           478 11
                          Report                                Handgun           Sales ATF F 3310 4'c                                                                                                                                               37

                          Report           of                                                                                                                                              478 126a
                                                 Multiple       Rifle     Sales ATF             F3310 12                                                                                                                                             68

                          CA AZ NM                                                                                                                 92-3 g 5A                    Demand          Letter
                                                         and      TX      FFLs      ONLY
                                                                                                                                                                                                           3                                         18

                         ReportingThefts                     or   Losses ATF            F   3310       11
                                      Ai          F   R Js                                                                                                                                      17 R     10                                          f
                                                                                                                                                                                               47S 129
         2      CONDUCT OF BUSINESS                                                                                                                                                                                                         68-60


                          irearm Frame                  or    Receiver

                          ICS Requirements                                                                                                                                                      47 11                                             1
                                                                                                                                                                                                                                                     16
                                                                                                                                                                           478 102             478 1       1
                                                                                                                                                                                                                                54-55             69
                         SeCUIT           Gun Storage                                                                                      WW          Ibi Yov Lg cii dIlic iliiidex                     htm
                                                                  or Safety       Device
                          hild
                                      Safety          Lock    Act                                                                                      921a 922z                     923d1G
                         Sales or Deliveries
                                                               between        Licensees
                                                                                                                                                                                18   US C 922 i
                           FL EZ Check                                                                                                                                          478 94          47S Q5
                          inn Show                                                                                                                     www atfori
                                   Guidelines                                                                                                                                   2m fflezcheck
                        Out of            Statei'Mail        Order and        Internet          Sate                                                                                       4718 100
                       Prohibited               Sales                                                                                                                                                                                            5   4
                                                         and      Dclivcries                                                                                                                   478 96
                                                                                                                                                                                                                                                 52
                    Ammuijitiolj                   Age Requirements for Handgun                                                                                                                478 99
                                                                                                              Ammunition                                                                                                                53-54
                        Sales        to        aw F tiorcement Officers
                                                                                                                                                                                      47 99 bI
                                           L

                                                                                                                                                                                                                                                 41
                                11
                                      f1cuidgun         Safetv      Act      Sales      of   H an datuis                                                                                   478 114
                                                                                                                 Poster    and Notices
                        Obliterated                                                                                                                                                                                                     69-70
                                                 Serial      Number                                                                                                                        478 103
                         hort    Barreled                                                                                                                                                                                               55-56
                                                       Rifle        Shotgun                                                                                                                    478 34
                                                                                                                                                                                                                                                 43
     3       LICENSES                                                                                                                                                                          478 11
                                                                                                                                                                                                                                              39
                          gaged            in the
                                                      Business
                           ection of              Error
                                                                                                                                                                                           478 11
                       Posting        of License                                                                                                                                                                                              36
                                                                                                                                                                                           478 48
                       ReneNval Duration                                                                                                                                                                                                     48
                                                                                                                                                                                           478 91
                   Premises                                                                                                                                                                                                                  50
                                          Covered
                                                                                                                                                                          47845           478 49
                   Reporting Changes of Address                                                                                                                                                                                   47         4S
                                                                                  ATF       F   5300 38 1                                                                                  478 50
                    Re p orti a C    n
                                  anges in Trade Na                               me
                                                                                                                                                                                                                                             48
                                                                                                                                                                                           478 52
                   Reporting               Changes                                                                                                                                                                                          48
                                                             ofControl
                                                                                                                                                                                           478 53
                   Discontinuance                     of Business                                                                                                                                                                           48
                                                                                                                                                                                          478 54
                                                                                                                                                                                                                                            48
                SCELLANEOUS                                                                                                                                             478 57           47S 127
             ZL                   PRON71SI0 NS                                                                                                                                                                                  49          68
                  Right of Entry and
                                     Examination
                   Tracitig          Request          ftom     ATF                                                                                                                        478 23
                   Staw              Purchase                                                                                                                                                                                               40
                                                                                                                                                                                        478 25a
                       urios or Relics                                                                                                                                                                                                   41
                                                       ATF      P 5300      11                                                                    478 128               General Info                15
                  AntiqueXii-eiii7n                                                                                                                                                                                          68         165
                                                       Muzzleloader
                                                                              Colljepsion                                                                                                478 11
                 Compliance                                                                            Exceptions                             4                                                                                         35
                                               with   Stt e L aw Publication                                                                      78        I
                                                                                                                                                                  Gencral Info
                                                                                                                                                                                           SC
                                                                                                                                                        I




                                                                             ATF P                           5300 5                                                                                                    35-316
                  Consignment of Fireat-rris                                                                                                                                                                                           161
                                                                                                                                                                                         478 24
                  Personal       Fireartns              ATF       P 3_312     8
                                                                                                                                              478       1

                                                                                                                                                            24a     QA          Section    F1    5                 63
                                                                                                                                                                                                                                  40-41

                   irearm                                                                                                                                                                                                    182-183
                                Transportation
                                                                                                                                                                                      478 125a
                                                                                                                                                                                                                                        67
                                                                                                                                                                                        47838
       STATE LAWS                AND LOCAL ORDINA                                                                                                                                                                                      44
                                                  NCES
                 Revriew of          basic        require      ments includina
                                                                                            additional
                                                                                                             licenses
6     GUNSNIITH                                                                                                           waiting periods              concealed
                           ACTINITIES                                                                                                                                   canypet-mits and
                                                                                                                                                                                                          firearmsperujits
                G unsmithingDeflnition                                                                               NA
                Gunsmith
                          RecordkeepinO                                                                                             4-78-11
                Return of
                          Repaired FirZrm                                                                                    478 124 a
                                                                                                                                                  Engaged

                                                                                                                                                        125 c ATF
                                                                                                                                                                   in   tile
                                                                                                                                                                                bui ness   d                                           36
                Firearms                                                                                                                                                       Ruling     77 1
                                     Ammunition Ex                                                                                                                                                             63 66      125-126
                                                                     i
                                                                           Tax         Contact         Tax
                                                                                                                                                  478           124 a Q         A    Section
                                                                                                                 Trade    Bureau                                                                1
                                                                                                                                                                                                                        63         184
                                                                                                                                                                   ttb 90V firearms
                                                                                                                                                                                                                 877-882-3277



    Prov'de a   copy   Of the    form or
                                         Publication                or

                                                                                                                                                                                                    f
                                                                         refer to
                                                                                    www atf gov         for an
                                                                                                                 ecOPY    and explain the
                                                                                                                                          recluirements             for
                                                                                                                                                                          completino       th


                                                                                                                                                                                                                                US00000035
            Case 3:19-cv-00208-GMG Document 10-11 Filed 06/04/20 Page 2 of 2 PageID #: 382

                                                         Acknowledgement                                       of Federal Firearms Regulations

                                                                        Page       references                 are        in   ATE       P   5300 4 Sept                       2005

  Licensee        Name                                                                                                          Ul Number

                  David      Nfilton Frazier 11      dba    Fraziers          Pawn Shop                                                                                               768075-2014-0212



                TOPIC                                                                                                                            1B      USC 27 CFR                        Other References                               PaL re        Number

     7          FIREARMS            AMMUNITION                     MANUFACTURERS                                                   NA
                       Manufacturer           Definition                                                                                        01                                         478 11 and 479 11                                             37          82

                      Mai-kings                                                                                                             47892 479 102                      RUI   inus      9-5        12-1         13-3               50-51               91-92

                       Records                                                                                                                      478 123             47S 125 i ATE Ruling                            10-8                            63          IS4

                      Annual      Firearms         Manufacturing                  ENportation Report                               A        F   F    5300 11
                      Firearms           Ammunition           Excise       Tax-Contact                       Tax              Trade     Bureau                                       w ttbLoV firearnis                                    877-882-3277

                      NFA      Firearms                                                                                                                                                                          479 103                                            92

                      Special     Occupational          Tax        ATF        F 563071                                                                                                               47931-479 37                                             84-86


    9           NFA DEALER                                                                                                         NA
                      Authorized         Operations                                                                                                                                        ATF           Ruling    76-22                                            125

                      N FA Firearms                                                                                                                                                                             Pail    479                                   79-97
                      General Information            ATF           P   5320 8                                                                                                                  QA             Section     M                              186-189

                      Forms used         to transfer     NFA       items                                                                                                      NFA         Forms      1   23 4           5
                      Special     Occupational          Tax        ATF        F   5630 7                                                                                                             479 31-479 37                                            84-86


    9           IMPORTER                                                                                                           NA
                      Importer     Definition                                                                                                                                                                     478 11                                            37

                      Importation        Acquisition              Disposition                Record                                                 4'7 122             47S 125 i ATE Ruling                           11-1                              62         67

                      Markings                                                                                                                  478 92112 d2                         479 102 Ruling 13-3                              50-51        59         91-92

                      ATE      Forms     6   and   6A                                                                                                                                            478 112                                                      57-58

                      Firearill      Arm-nunifion Excise                                               ctTax             Trade        Bureau                                         NN11A V ttb wv frearm                                877-882 277
                      NFA      Firear-ms                                                                                                                                                    479 111-479 113                                                   93-9-5



   10       EXPORTATION                                                                                                            NA
                      Arms Export Control Act of 1976                                                                                                                                           22       USC           2778                                  98-100


   11       SCHOOLZONE                                                                                                             NA                                                          ATF        P   5310 1
                      If the   FFL's premises         falls within            a school                 zone    firearms            in posg'ession                of   FFUs customers must be unloaded                                 and placed             in a

                      locked    container       or in   a locked         firearms             rack          that    is   on    a   motor vehicle                  Also         the   FFL should use                specific       means       to   ensure

                      that their   customers        are not        in violation              of        18   USC               922q          For      example            the    FFL could             advise      the    customer of       State


                      permits license          options   or the         use   of   lockable                 containers              Refer           to    18   tj SC 021a 2_5               on page            7 for the       full   definition         of

                      School      Zone
   12       GENERAL QUESTIONS                        AND ANSWERS                                                                                                                                                                                        169-201




 InvestitTator                                Eileen     J Valls                  101                                          explained              this     information           to   me   oil


and answered                                                       information                         have received                                 of                                                  reference
                      my questions           regarding     this                                    I                                a   copy              this    for   my records             as a                        1   understand't


only    a   eneral overview         of   the   re             ns   and    that         I    will       be responsible               for         familiarizing           myself with            all    of   the    laws     and    regulations

Governing        my   licensed     Irrear                   S
            I




                                                                                                                                                               Federal Firearms Licensing                        Center               866-662-2750

ATF         Office      Contact                                                                                                                                                Firearms Tracing Center                                800-788-7133

ATF         Website            www atLgov                                                                                                                                      Firearrils      Imports Branch                         304-616-4550


                                                                                                                                                         National       Firearms Act             NFA             Branch               304-616-4500

                                  REPORTING THEFTS                                           888-930-9275                                                             Firearms Technology Branch                                      304-260-1699

                                                                                             800-800-385 5                                                Firearms            Industry      Programs Branch                           202-648-7190


                                                                                                                                                                         Distribution           Center           Forms                703-870-7526

Revised     5 1512014




         Provide a           of the form
                      copy                    or publication       or   refer     to       www atf gov             for   an    e-copy       and       explain the requirements                 for
                                                                                                                                                                                                     completing          the   forms          Page       2 of   2




                                                                                                                                                                                                                                                         US00000036
